internal_revenue_service cc psi 1-cor-120328-00 nov number info release date uilc we are responding to your faxed correspondence requesting relief in order to establish as the effective year for your s_corporation_election the information submitted explains that an election form_2553 was not received timely by the internal_revenue_service because your form_1120s was filed late you are ineligible for automatic late s_corporation relief under revenue_procedure although we are unable to respond to to your request as submitted this letter provides useful information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however if the corporation had less than dollar_figure million in gross_income for the taxable_year it will qualify for a reduced user_fee in the amount of dollar_figure if you are qualified to use the reduced fee provision a statement certifying your eligibility must be included with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
